JOHN HICKLIN obtained a judgment against James Lewis for a certain sum of money, which judgment the former assigned to Thomas Hicklin. The judgment was rendered on a note, which John Hicklin had placed in the hands of one Ryman as a security for a debt due by the former to the latter. Lewis afterwards, without notice of Ryman's lien, paid the judgment to Thomas Hicklin to whom notice of the lien had been given. Held, that Lewis, who had paid the judgment in good faith, was discharged from its operation.